*473Separate opinion by
Thompson, J.
I concur generally in the course of reasoning in the foregoing opinion, but I do not think it necessary to say that exemptions from taxation will be construed “ with the greatest strictness.” Like all other public grants of special privileges in derogation of common right, they are to be strictly construed, which means that nothing is to be taken by implication unless the implication flows necessarily from the terms of the grant. Nor does the opinion of this court in The State ex rel. v. Powers (10 Mo. App. 263), contain anything which does not meet my unconditional approval.
That decision proceeded on the ground that the hospital of the Alexian Brothers was established and carried on purely for charity, and that the mere circumstance that the brothers accepted money from patients who were able to pay, which money they applied to the care, nursing and sustenance of those who were not able to pay, did not make the purposes of their hospital any the less “ purely charitable,” within the meaning of the constitutional provision. I do not think that that circumstance made the purposes of their hospital any the less purely charitable, than the fact that a church fair intended to raise money for the support of the church is occasionally held in the church edifice, should operate to subject the edifice to taxation.